DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Allowable Subject Matter

Claims 11 – 12 and 15 - 20 are allowed.

.
Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

	Albeit the prior art on record teaching the claimed elements, steps, and/or limitations the Examiner has deemed the combination of the limitations to be novel (see MPEP 2142 Legal Concept of Prima Facie Obviousness with emphasis on hindsight analysis).

Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449